Citation Nr: 1809908	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected right hip disability.

2.  Entitlement to a rating in excess of 30 percent prior to August 25, 2016, and in excess of 60 percent afterwards, for a service-connected right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a service-connected left ankle disability.

4.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

5.  Entitlement to special monthly compensation based on a need for aid and attendance (SMC) from September 2, 2013, through November 2, 2015.

6.  Entitlement to special monthly compensation based on a need for aid and attendance (SMC) from October 1, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and J.B.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1977 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2013 and before the undersigned Veterans Law Judge in November 2014.  Transcripts of the hearings are of record.

In October 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In June 2017, the RO granted a TDIU.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  

The issue of entitlement to SMC from October 1, 2017, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right hip disability does not result in any ankylosis, hip flail joint, impairment of the femur, limitation of abduction, limitation of adduction, limitation of rotation, limitation of extension to 5 degrees, or limitation of flexion to 30 degrees.

2.  Prior to August 25, 2016, the Veteran's right knee disability was not shown to result in chronic residuals consisting of severe painful motion or weakness.

3.  From August 25, 2016, the Veteran's right knee disability is assigned the maximum schedular rating.

4.  The Veteran's left ankle disability did not result in any ankylosis, marked limitation of motion, malunion of os calcis or astragalus, or astragalectomy.

5.  The Veteran's service-connected disabilities do not involve the physical loss or permanent loss of use of his hands or feet, permanent impairment of vision in both eyes to the specified degree necessary for the award of adaptive equipment, scar formation resulting from severe burn injury, or ankylosis of his knees or hips.

6.  From September 1, 2013, through November 2, 2015, the Veteran was not shown to be permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 (2017).

2.  Prior to August 25, 2016, the criteria for a disability rating in excess of 30 percent for the Veteran's right knee disability were not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).

3.  From August 25, 2016, the criteria for a disability rating in excess of 60 percent for the Veteran's right knee disability were not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).

4.  The criteria for a disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2017).

5.  The criteria for entitlement to a certificate of eligibility for specially adapted automotive equipment or adaptive equipment only have not been met.  38 U.S.C. §§ 3901, 3902, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2017).

8.  From September 1, 2013, through November 2, 2015, the criteria for SMC have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither he, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Right Hip Disability

In a November 2012 rating decision, the Veteran was granted service connection and assigned a 10 percent evaluation for his right hip disability under Diagnostic Code 5252 effective February 16, 2012.  The Veteran asserts that he is entitled to a higher rating.  At the November 2014 Board hearing, he testified that this hip swells.

With respect to disabilities of the hip, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth relevant provisions.  

Diagnostic Code 5250 evaluates ankylosis of the hip.  No VA examiner has noted ankylosis of the right hip, and VA treatment records fail to suggest the presence of ankylosis.  Moreover, the Veteran has not alleged symptomatology that would suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further. 

Diagnostic Code 5251 evaluates limitation of extension.  A 10 percent rating is assigned for extension limited to 5 degrees.  

Diagnostic Code 5252 evaluates limitation of flexion.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 20 degrees.  A 40 percent rating is assigned for flexion limited to 10 degrees.

Diagnostic Code 5253 evaluates an impairment of the thigh.  A 10 percent rating is assigned for limitation of rotation to 15 degrees or limitation of adduction resulting in an inability to cross legs.  A 20 percent rating is assigned for loss of abduction beyond 10 degrees.

Diagnostic Code 5254 evaluates hip flail joint.  The medical record does not document a right hip flail joint.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5255 evaluates an impairment of the femur.  The medical record does not document an impairment of the right femur.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The Veteran's treatment records fail to establish that a higher disability rating is warranted.  While the Veteran has been treated for hip complaints, such as pain, the limitation in degrees was not noted.  In September 2013, he had reduced 4/5 to -5/5 hip strength.

In September 2012, the Veteran was afforded a VA examination.  He denied having any flare-ups that impacted his functioning.  On examination, he demonstrated right hip flexion to 100 degrees, extension to zero degrees, adduction to 20 degrees, abduction to 35 degrees, internal rotation to 30 degrees, and external rotation to 50 degrees.  Repetitive use testing resulted in no additional limitation of motion, but did result in less movement than normal and pain on movement.  He retained normal 5/5 strength.

In September 2016, the Veteran was afforded a VA examination.  He reported having daily hip pain which he estimated as 4/10.  He also reported being unable to run.  On examination, he demonstrated right hip flexion to 110 degrees, extension to 20 degrees, adduction to 15 degrees, abduction to 35 degrees, internal rotation to 30 degrees, and external rotation to 50 degrees.  The examiner noted that the Veteran's range of motion was not so limited that he was unable to cross his legs.  Repetitive use testing resulted in no additional limitation of motion, but did result in less movement than normal and pain on movement.  He had evidence of pain with weight bearing.  He retained reduced 4/5 strength with no muscle atrophy.

Regarding limitation of flexion, the Veteran's treatment records do not document flexion limited to 30 degrees, far from it.  At the September 2012 VA examination, he had flexion to 100 with no additional limitation after repetitive use.  At the September 2016 VA examination, he had flexion to 110 degrees no additional limitation after repetitive use.  Thus, the Veteran does not meet the criteria for a rating in excess of 10 percent for limitation of flexion.

Regarding limitation of extension, the Veteran's treatment records do not document compensable limitation of extension.  At the September 2012 VA examination, he had extension to 0 degrees with no additional limitation after repetitive use.  At the September 2016 VA examination, he had extension to 20 degrees with no additional limitation after repetitive use.  Thus, the Veteran does not meet the criteria for a compensable rating for limitation of extension.

Regarding an impairment of the thigh, again, the Veteran's treatment records do not document limitation of abduction, adduction, or rotation sufficient to merit a higher rating.  At the September 2012 VA examination, he had abduction to 20 degrees, adduction to 35 degrees, internal rotation to 30 degrees, and external rotation to 50 degrees.  At the September 2016 VA examination, he had he had abduction to 35 degrees, adduction to 15 degrees, internal rotation to 30 degrees, and external rotation to 50 degrees.  The examiner that the Veteran was not limited such that he was unable to cross his legs.  Thus, the Veteran does not meet the criteria for a compensable rating for an impairment of the thigh.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a rating in excess of 10 percent for the Veteran's service-connected right hip disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's medical records show that he reported hip pain, but no functional loss was noted.  The Board recognizes that at the multiple VA examinations, neither pain nor repetitive use were shown to so functionally limit the Veteran's range of motion as to support the assignment of even the lowest schedular rating.  Nevertheless, the Veteran was properly assigned an initial disability rating of 10 percent in recognition of his right hip pain.  A higher disability for the Veteran's right hip is not warranted.

The record contains no evidence showing that his right hip disability rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any right hip symptoms which would merit a higher schedular rating (such as ankylosis or a hip replacement).  Rather, the right hip symptoms that have been described, mainly pain, are consistent with a 10 percent rating.

To this end, the Veteran was given a 10 percent rating under Diagnostic Code 5252.  However, such a rating was assigned based on application of 38 C.F.R. § 4.59 which provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.

Accordingly, a schedular rating in excess of 10 percent prior for a right hip disability is not warranted.  As such, the claim is denied.



Right Knee Disability

In rating decisions, the Veteran was granted service connection and assigned a temporary evaluation of 100 percent from March 25, 2010, through July 6, 2012, for his right knee total knee replacement.  This total temporary rating was extended until August 30, 2013.  Afterwards, the Veteran was assigned a 30 percent evaluation from September 1, 2013, through August 25, 2016, and a 60 percent evaluation from August 25, 2016, for right knee disability under Diagnostic Code 5055.  The Veteran asserts that he is entitled to higher ratings.  At the November 2014 Board hearing, he testified that he always wears a knee brace for stability and without the knee brace he was unable to stand.  He testified that he had no remaining function in his right knee and uses a wheelchair.

Diagnostic Code 5055 provides for a 100 percent rating for one year following implantation of prosthesis.  Afterwards, a 30 percent rating is assigned for chronic residuals consisting of intermediate degrees of residual weakness, pain or limitation of motion in the affected extremity.  A 60 percent rating, the maximum rating, is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran has undergone multiple right knee surgeries, including right knee replacement surgery in March 2010.

In February 2012, the Veteran was afforded a VA examination.  He reported that his right knee disability limited his walking and bending.  He also reported that his right knee was currently infected.  On examination, he demonstrated right knee flexion to 80 degrees and extension to 20 degrees, both with pain.  Repetitive use testing resulted in no additional limitation of motion, but resulted in less movement than normal, pain on movement, swelling, deformity, and interference with sitting, standing, and/or weight bearing.  He had tenderness or pain to palpation.  He retained reduced 4/5 strength.  The examiner indicated that he was unable to perform stability tests.  The examiner indicated that the Veteran did not have patellar subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, genu recurvatum, leg length discrepancy, or meniscal conditions.  The examiner indicated that the Veteran had undergone total knee replacement surgery that resulted in intermediate degrees of residual weakness, pain or limitation of motion to his right knee.  The examiner indicated that the Veteran's right knee required use of a walker, resulted in limited range of motion, and difficulty using stairs.

In October 2014, the Veteran was afforded a VA examination.  He reported right knee pain, swelling, and locking.  He reported having knee pain rated at 7/10 with flare-ups of pain rated at 9/10.  On examination, he demonstrated right knee flexion to 100 degrees and extension to 5 degrees, both without evidence of pain.  Repetitive use testing resulted in no additional limitation of motion, but resulted in less movement than normal, pain on movement, deformity, instability of station, and interference with sitting, standing, and/or weight bearing.  He had no tenderness or pain to palpation.  He retained normal 5/5 strength.  He had normal stability tests.  The examiner indicated that the Veteran did not have patellar subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner indicated that the Veteran had a right meniscal tear and underwent a right knee meniscectomy that resulted in scaring and limited range of motion.  The examiner indicated that the Veteran had undergone total knee replacement surgery that resulted in intermediate degrees of residual weakness, pain or limitation of motion to his right knee.  The examiner indicated that the Veteran occasionally used a wheelchair and cane and regularly used a brace.  The examiner reported that the Veteran was limited in walking, standing, and exercising, and was unable to squat or knee.
 
In September 2016, the Veteran was afforded a VA examination.  He reported that his right knee was swollen and painful.  He also reported it was hard to walk for a long time and that he was unable to run.  On examination, he demonstrated right knee flexion to 100 degrees and extension to 15 degrees, both with pain.  The examiner indicated that there was evidence of pain with weight bearing.  Repetitive use testing resulted in no additional limitation of motion.  He retained reduced 3/5 strength with no muscle atrophy.  He had normal stability tests.  The examiner indicated that the Veteran did not have patellar subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, or a meniscal condition.  The examiner indicated that the Veteran had undergone total knee replacement surgery that resulted in chronic residuals consisting of severe painful motion or weakness.  The examiner indicated that the Veteran occasionally used a wheelchair and regularly used a brace.

Prior to August 25, 2016, the criteria to assign a rating for the Veteran's right knee in excess of 30 percent have not been met.  The Veteran's right knee disability was not shown to result in severe residuals consisting of severe painful motion or weakness, which would be consistent with a 60 percent rating under Diagnostic Code 5055.  Furthermore, higher ratings under Diagnostic Codes 5256 through 5263 are not available as ankylosis of the right knee had not been shown and the Veteran retained extension was not limited to 30 degrees or more.  As such, a rating in excess of 30 percent for the Veteran's right knee is not warranted prior to August 25, 2016.

From August 25, 2016, a schedular evaluation greater than 60 percent is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  As such, the Veteran cannot receive a higher rating for his right knee disability than for an amputated leg.  Accordingly, a schedular rating in excess of 60 percent for the Veteran's right knee disability is not warranted.

Accordingly, a schedular rating in excess of those assigned for a right knee disability is not warranted.  As such, the claim is denied.

Left Ankle Disability

In a November 2012 rating decision, the Veteran was granted service connection and assigned a 10 percent evaluation for his left ankle disability under Diagnostic Code 5271 effective February 16, 2012.  The Veteran asserts that he is entitled to a higher rating.  At the November 2014 Board hearing, he testified that this ankle was not a big problem since he was unable to do anything due to his right knee.

With respect to disabilities of the ankle, 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274, set forth relevant provisions.

Diagnostic Code 5270 evaluates ankylosis of the ankle.  No VA examiner has diagnosed ankylosis of the left ankle, and VA treatment records fail to suggest the presence of ankylosis of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5271 evaluates range of motion in the ankle.  A 10 percent rating is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.

Diagnostic Code 5272 evaluates ankylosis of the subastragalar or tarsal joint of the left ankle.  No VA examiner has diagnosed ankylosis of the subastragalar or tarsal joint, and VA treatment records fail to suggest the presence of ankylosis of the subastragalar or tarsal joint.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.  

Diagnostic Code 5273 evaluates malunion of the os calcis or astragalus.  The medical record does not document malunion of the os calcis or astragalus of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5274 evaluates astragalectomy, or removal of the talus bone.  The medical record does not document removal of the talus bone of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

In September 2012, the Veteran was afforded a VA examination.  He reported that he had left ankle pain.  On examination, he demonstrated left ankle plantar flexion to 40 degrees and dorsiflexion to 20 degrees, both with pain.  Repetitive use testing did not result in any additional limitation of motion, but did result in less movement than normal and pain on movement.  He had no localized tenderness or pain on palpation.  He retained normal 5/5 left ankle strength.  The examiner specifically found that the Veteran did not have ankylosis.  The examiner indicated that the Veteran had never undergone left ankle surgery.  The examiner indicated that the Veteran regularly used a left ankle brace.  The examiner reported that the Veteran had difficulty walking due to left ankle pain.

In September 2016, the Veteran was afforded a VA examination.  He reported that he had left ankle pain and weakness.  On examination, he demonstrated left ankle plantar flexion to 35 degrees and dorsiflexion to 10 degrees, both with pain.  The examiner indicated there was evidence of pain with weight bearing.  Repetitive use testing did not result in any additional limitation of motion or functional loss.  He retained reduced 4/5 left ankle strength with no muscle atrophy.  The examiner specifically found that the Veteran did not have ankylosis.  The examiner indicated that the Veteran had never undergone left ankle surgery.  The examiner indicated that the Veteran regularly used a left ankle brace, cane, and wheelchair.  The examiner reported that the Veteran had difficulty standing for a long time and was unable to work as a chef.

Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704.

Having reviewed the evidence of record, the Board concludes that the Veteran's left ankle findings are consistent with "moderate" limitation of motion.  A finding of "marked" limitations is not appropriate as the Veteran retained half of normal ranges of motion and retained at least 4/5 strength.  Moreover, in no record was the Veteran's limitation of motion so pronounced as to be noticeable.  The Veteran's left ankle results in some limitations, but this is expected as the Veteran was provided with a compensable rating for moderate limitation of motion of the ankle.  The clinical testing and observation of the Veteran's left ankle does not suggest that his left ankle is so functionally limited that it should be described as marked.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, while the September 2012 VA examiner indicated that the Veteran had left ankle pain resulting in difficulty walking and the September 2016 VA examiner indicated that the Veteran had difficulty standing for a long time, the Veteran nevertheless retained range of motion comparable to a moderate limitation of motion.  The evidence simply does not support that the Veteran's left ankle disability results in findings consistent with a higher rating.  Thus, a greater rating for limitation of motion is not warranted under DeLuca.

While the Veteran has been shown to experience left ankle pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained range of motion comparable to moderate limitations.  To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran is currently assigned the minimum compensable rating based on limitation of motion.  As such, 4.59 does not mandate a separate rating.

Accordingly, a schedular rating in excess of 10 percent prior for a left ankle disability is not warranted.  As such, the claim is denied.

Specially Adapted Automotive Equipment or Adaptive Equipment Only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902(a), (b).

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

In chapter 39 of the U.S. Code, Congress established the program authorizing funding for automobiles and adaptive equipment for veterans with certain service-connected disabilities. 38 U.S.C.S. §§ 3901-04. Pursuant to the authority established in 38 U.S.C.S. § 3902, the Secretary promulgated 38 C.F.R. § 3.808, which reiterates the § 3901(a) requirement that entitlement to automobile and adaptive equipment is warranted for "the loss or permanent loss of use of one or both feet." 38 C.F.R. § 3.808(b)(i).  The regulation does not further define the phrase "loss or permanent loss of use."  Under the applicable eligibility criteria for entitlement to financial assistance in the purchase of an automobile or adaptive equipment, found in statutory § 3901 and regulatory § 3.808, the appellant must show that he lost his foot or permanently lost the use of his foot.

It is noted that "loss of use" is used in several places in the rating schedule.  In the context of special monthly compensation under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.

A less restrictive definition is written into 38 C.F.R. § 3.809 regarding the specially adapted housing; specifically, the regulation requires, for example, the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

However, this definition is noticeably absent to 38 C.F.R. § 3.808 and had VA wished for such a definition to apply to 3.809, it presumably would have been stated.  As such, loss of use will be taken to mean actual loss of use.

The Veteran's ratable service-connected disabilities do not involve burn injuries or visual acuity impairment.  A key issue, though, is whether he has "loss of use" of any extremity.  Therefore, the relevant evidence relates to the severity of his disabilities of the upper and lower extremities and the extent of his loss of function in those extremities.

Aside from loss of use of one or both lower extremities, ankylosis of one or both knees or one or both hips would provide an alternative basis of entitlement to adaptive equipment for his automobile.

First, the Veteran has not alleged, and there is no evidence to suggest, that the Veteran has ankylosis of his knees or of either hip due to service-connected disabilities.  Although the Veteran uses a wheelchair constantly, the medical records contain no indication that he has ankylosed knees or hips.  VA examinations for his knees and hips also have not shown ankylosis. Therefore, the evidenced of record does not demonstrate that the Veteran has ankylosis of either of his knees or hips.

The remaining fact questions then relate to loss of function or use in the Veteran's upper and lower extremities.  During examinations provided in conjunction with the Veteran's service-connected disabilities of the upper and lower extremities, VA examiners indicated that loss of use was not present in the Veteran's extremities as a result of service-connected disabilities.  No examiner indicated that any extremity would be equally-well-served by amputation and prosthesis.

While the Veteran is competent to report symptoms observable to a layperson (i.e. weakness, instability walking), he has not demonstrated competency to render opinions regarding the clinical significance of such symptoms, to include whether he experiences loss of use of any extremity as a result of his service-connected disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Veteran lacks the medical training required to offer a competent opinion on the clinical significance of his symptoms and the functional impact attributable solely to his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board has considered the Veteran's lay reports to the extent they bear directly on factual questions and to the extent they illuminate the medical evidence of record.  However, the evidence of record simply does not indicate loss of use of the upper or lower extremities.  That is, while the Veteran's locomotion may be limited by his service-connected disabilities, his locomotion is not precluded.

Because the Veteran does not have loss of use of one or both upper or lower extremities, does not have ankylosis of the knees or hips, and does not have any of the other physical disabilities listed among the relevant criteria, he does not qualify for entitlement to an automobile or adapted equipment for an automobile.  38 C.F.R. § 3.808.

Accordingly, the claim for entitlement to automobile and adaptive equipment or for adaptive equipment only is not warranted.  As such, the claim is denied.

SMC

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as:  the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day, will not suffice.  38 C.F.R. § 3.352 (a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for SMC by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352 (a).

It is long-recognized that claims for SMC are part of any claim for an increased disability evaluation, so long as the provisions are applicable to the facts of the case.  Kales v. Derwinski, 1 Vet. App. 118, 120-121 (1991).  

The Veteran has been granted SMC from February 16, 2012, through September 1, 2013, due to his right knee disability.  He was also granted SMC from November 2, 2015, through October 1, 2017, due to his left shoulder disability.  As such, the period on appeal is from September 1, 2013, through November 2, 2015.

During that time, the Veteran was service-connected for a left shoulder disability rated at 20 percent disabling, a right knee disability rated at 30 percent disabling, tinnitus rated at 10 percent disabling, a left ankle disability rated at 10 percent disabling, a right hip disability rated 10 percent disabling, a right wrist disability rated at 10 percent disabling, a right wrist scar rated at 10 percent disabling, a lumbar spine disability rated at 10 percent disabling, and left lower and right lower extremity radiculopathy rated at 20 percent disabling each from August 7, 2014.

The Veteran's combined total rating was 70 percent from September 1, 2013, through January 22, 2014, 80 percent from January 22, 2014, through August 7, 2014, and 90 percent from August 7, 2014, through November 2, 2015.

In July 2014, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran was not permanently bedridden, that the Veteran was able to feed himself, that the Veteran was not legally blind, and that the Veteran did not require nursing home care.  The examiner noted that the Veteran took several medications for his service-connected disabilities and his son helped him prepare his medications in advance and helped with his daily activities.  The examiner reported that the Veteran attended medical appointments, family outings, and church.

At the November 2014 Board hearing, the Veteran testified that he was able to leave his house.

As such, the evidence shows that the service-connected disabilities did not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person from September 1, 2013, through November 2, 2015.

As such, the medical evidence shows that the Veteran is not rendered so helpless as to need regular aid and attendance due to his service-connected disabilities from September 1, 2013, through November 2, 2015.  There is no other medical opinion, private or VA, in support of the Veteran's SMC claim.

Accordingly, the evidence against the claim for entitlement to special monthly compensation based upon the need for aid and attendance from September 1, 2013, through November 2, 2015, and the claim is denied.

The regulations also provide additional compensation on the basis of being housebound where the veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350.

Regarding the criteria necessary for housebound status, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion from September 1, 2013, through November 2, 2015.  See 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350.

Furthermore, as detailed above, the evidence does not show that the Veteran's service-connected disabilities resulted in him being housebound from September 1, 2013, through November 2, 2015.

Accordingly, the Veteran does not qualify for SMC by reason of being housebound due to his service-connected disabilities from September 1, 2013, through November 2, 2015, and the claim is denied.


ORDER

A rating in excess of 10 percent for a right hip disability is denied.

Ratings in excess of those assigned for a right knee disability are denied.

A rating in excess of 10 percent for a left ankle disability is denied.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.

From September 1, 2013, through November 2, 2015, SMC is denied.


REMAND

A remand is necessary to obtain a current VA examination to determine whether entitlement to SMC from October 1, 2017, is warranted based on the need for aid and attendance as the Veteran has recently undergone surgical procedures.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA aid and attendance examination.

2.  If the SMC benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


